

	

		II

		109th CONGRESS

		1st Session

		S. 710

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2005

			

				Mrs. Lincoln (for

			 herself, Mr. Lugar, and

			 Mr. Bingaman) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Finance

			

		

		A BILL

		To amend titles XIX and XXI of the Social

		  Security Act to provide States with the option to expand or add coverage of

		  pregnant women under the medicaid and State children’s health insurance

		  programs, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Prevent Prematurity and Improve Child

			 Health Act of 2005

				.

		

			2.

			State option to expand or add coverage of certain pregnant

			 women under medicaid and SCHIP

			

				(a)

				Medicaid

				

					(1)

					Authority to expand coverage

					Section 1902(l)(2)(A)(i) of

			 the Social Security Act (42 U.S.C.

			 1396a(l)(2)(A)(i)) is amended by inserting (or such higher percentage as

			 the State may elect for purposes of expenditures for medical assistance for

			 pregnant women described in section 1905(u)(4)(A)) after 185

			 percent.

				

					(2)

					Enhanced matching funds available if certain conditions

			 met

					Section 1905 of the

			 Social Security Act (42 U.S.C. 1396d)

			 is amended—

					

						(A)

						in the fourth sentence of

			 subsection (b), by striking or subsection (u)(3) and inserting

			 , (u)(3), or (u)(4); and

					

						(B)

						in subsection (u)—

						

							(i)

							by redesignating paragraph

			 (4) as paragraph (5); and

						

							(ii)

							by inserting after paragraph

			 (3) the following new paragraph:

							

								

									(4)

									For purposes of the fourth

				sentence of subsection (b) and section 2105(a), the expenditures described in

				this paragraph are the following:

									

										(A)

										Certain pregnant women

										If the conditions described

				in subparagraph (B) are met, expenditures for medical assistance for pregnant

				women described in subsection (n) or in section 1902(l)(1)(A) in a family the

				income of which exceeds 185 percent of the poverty line, but does not exceed

				the income eligibility level established under title XXI for a targeted

				low-income child.

									

										(B)

										Conditions

										The conditions described in

				this subparagraph are the following:

										

											(i)

											The State plans under this

				title and title XXI do not provide coverage for pregnant women described in

				subparagraph (A) with higher family income without covering such pregnant women

				with a lower family income.

										

											(ii)

											The State does not apply an

				effective income level for pregnant women that is lower than the effective

				income level (expressed as a percent of the poverty line and considering

				applicable income disregards) that has been specified under the State plan

				under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902, as of January

				1, 2005, to be eligible for medical assistance as a pregnant woman.

										

										(C)

										Definition of poverty line

										In this subsection, the

				term poverty line has the meaning given such term in section

				2110(c)(5).

									.

						

					(3)

					Payment from title XXI allotment for medicaid expansion costs;

			 elimination of counting medicaid child presumptive eligibility costs against

			 title XXI allotment

					Section 2105(a)(1) of the

			 Social Security Act (42 U.S.C.

			 1397ee(a)(1)) is amended—

					

						(A)

						in the matter preceding

			 subparagraph (A), by striking (or, in the case of expenditures described

			 in subparagraph (B), the Federal medical assistance percentage (as defined in

			 the first sentence of section 1905(b))); and

					

						(B)

						by striking subparagraph (B)

			 and inserting the following new subparagraph:

						

							

								(B)

								for the provision of

				medical assistance that is attributable to expenditures described in section

				1905(u)(4)(A);

							.

					

				(b)

				SCHIP

				

					(1)

					Coverage

					Title XXI of the

			 Social Security Act (42 U.S.C. 1397aa

			 et seq.) is amended by adding at the end the following new section:

					

						

							2111.

							Optional coverage of targeted low-income pregnant

				women

							

								(a)

								Optional coverage

								Notwithstanding any other

				provision of this title, a State may provide for coverage, through an amendment

				to its State child health plan under section 2102, of pregnancy-related

				assistance for targeted low-income pregnant women in accordance with this

				section, but only if—

								

									(1)

									the State has established

				an income eligibility level for pregnant women under subsection

				(a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 that is at least 185 percent of

				the income official poverty line; and

								

									(2)

									the State meets the

				conditions described in section 1905(u)(4)(B).

								

								(b)

								Definitions

								For purposes of this

				title:

								

									(1)

									Pregnancy-related assistance

									The term

				pregnancy-related assistance has the meaning given the term

				child health assistance in section 2110(a) as if any reference to

				targeted low-income children were a reference to targeted low-income pregnant

				women, except that the assistance shall be limited to services related to

				pregnancy (which include prenatal, delivery, and postpartum services and

				services described in section 1905(a)(4)(C)) and to other conditions that may

				complicate pregnancy.

								

									(2)

									Targeted low-income pregnant woman

									The term targeted

				low-income pregnant woman means a woman—

									

										(A)

										during pregnancy and

				through the end of the month in which the 60-day period (beginning on the last

				day of her pregnancy) ends;

									

										(B)

										whose family income exceeds

				the effective income level (expressed as a percent of the poverty line and

				considering applicable income disregards) that has been specified under

				subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902, as of January 1,

				2005, to be eligible for medical assistance as a pregnant woman under title XIX

				but does not exceed the income eligibility level established under the State

				child health plan under this title for a targeted low-income child; and

									

										(C)

										who satisfies the

				requirements of paragraphs (1)(A), (1)(C), (2), and (3) of section 2110(b) in

				the same manner as a child applying for child health assistance would have to

				satisfy such requirements.

									

								(c)

								References to terms and special rules

								In the case of, and with

				respect to, a State providing for coverage of pregnancy-related assistance to

				targeted low-income pregnant women under subsection (a), the following special

				rules apply:

								

									(1)

									Any reference in this title

				(other than in subsection (b)) to a targeted low-income child is deemed to

				include a reference to a targeted low-income pregnant woman.

								

									(2)

									Any such reference to child

				health assistance with respect to such women is deemed a reference to

				pregnancy-related assistance.

								

									(3)

									Any such reference to a

				child is deemed a reference to a woman during pregnancy and the period

				described in subsection (b)(2)(A).

								

									(4)

									In applying section

				2102(b)(3)(B), any reference to children found through screening to be eligible

				for medical assistance under the State medicaid plan under title XIX is deemed

				a reference to pregnant women.

								

									(5)

									There shall be no exclusion

				of benefits for services described in subsection (b)(1) based on any

				preexisting condition and no waiting period (including any waiting period

				imposed to carry out section 2102(b)(3)(C)) shall apply.

								

									(6)

									Subsection (a) of section

				2103 (relating to required scope of health insurance coverage) shall not apply

				insofar as a State limits coverage to services described in subsection (b)(1)

				and the reference to such section in section 2105(a)(1)(C) is deemed not to

				require, in such case, compliance with the requirements of section

				2103(a).

								

									(7)

									In applying section

				2103(e)(3)(B) in the case of a pregnant woman provided coverage under this

				section, the limitation on total annual aggregate cost-sharing shall be applied

				to such pregnant woman.

								

									(8)

									The reference in section

				2107(e)(1)(D) to section 1920A (relating to presumptive eligibility for

				children) is deemed a reference to section 1920 (relating to presumptive

				eligibility for pregnant women).

								

								(d)

								Automatic enrollment for children born to women receiving

				Pregnancy-Related assistance

								If a child is born to a

				targeted low-income pregnant woman who was receiving pregnancy-related

				assistance under this section on the date of the child’s birth, the child shall

				be deemed to have applied for child health assistance under the State child

				health plan and to have been found eligible for such assistance under such plan

				or to have applied for medical assistance under title XIX and to have been

				found eligible for such assistance under such title, as appropriate, on the

				date of such birth and to remain eligible for such assistance until the child

				attains 1 year of age. During the period in which a child is deemed under the

				preceding sentence to be eligible for child health or medical assistance, the

				child health or medical assistance eligibility identification number of the

				mother shall also serve as the identification number of the child, and all

				claims shall be submitted and paid under such number (unless the State issues a

				separate identification number for the child before such period

				expires).

							.

				

					(2)

					Additional allotments for providing coverage of pregnant

			 women

					

						(A)

						In general

						Section 2104 of the

			 Social Security Act (42 U.S.C. 1397dd)

			 is amended by inserting after subsection (c) the following new

			 subsection:

						

							

								(d)

								Additional allotments for providing coverage of pregnant

				women

								

									(1)

									Appropriation; total allotment

									For the purpose of

				providing additional allotments to States under this title, there is

				appropriated, out of any money in the Treasury not otherwise appropriated, for

				each of fiscal years 2006 and 2007, $200,000,000.

								

									(2)

									State and territorial allotments

									In addition to the

				allotments provided under subsections (b) and (c), subject to paragraphs (3)

				and (4), of the amount available for the additional allotments under paragraph

				(1) for a fiscal year, the Secretary shall allot to each State with a State

				child health plan approved under this title—

									

										(A)

										in the case of such a State

				other than a commonwealth or territory described in subparagraph (B), the same

				proportion as the proportion of the State’s allotment under subsection (b)

				(determined without regard to subsection (f)) to the total amount of the

				allotments under subsection (b) for such States eligible for an allotment under

				this paragraph for such fiscal year; and

									

										(B)

										in the case of a

				commonwealth or territory described in subsection (c)(3), the same proportion

				as the proportion of the commonwealth’s or territory’s allotment under

				subsection (c) (determined without regard to subsection (f)) to the total

				amount of the allotments under subsection (c) for commonwealths and territories

				eligible for an allotment under this paragraph for such fiscal year.

									

									(3)

									Use of additional allotment

									Additional allotments

				provided under this subsection are not available for amounts expended before

				October 1, 2005. Such amounts are available for amounts expended on or after

				such date for child health assistance for targeted low-income children, as well

				as for pregnancy-related assistance for targeted low-income pregnant

				women.

								

									(4)

									No payments unless election to expand coverage of pregnant

				women

									No payments may be made to

				a State under this title from an allotment provided under this subsection

				unless the State provides pregnancy-related assistance for targeted low-income

				pregnant women under this title, or provides medical assistance for pregnant

				women under title XIX, whose family income exceeds the effective income level

				applicable under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 to

				a family of the size involved as of January 1, 2005.

								.

					

						(B)

						Conforming amendments

						Section 2104 of the

			 Social Security Act (42 U.S.C. 1397dd)

			 is amended—

						

							(i)

							in subsection (a), in the

			 matter preceding paragraph (1), by inserting subject to subsection

			 (d), after under this section,;

						

							(ii)

							in subsection (b)(1), by

			 inserting and subsection (d) after Subject to paragraph

			 (4); and

						

							(iii)

							in subsection (c)(1), by

			 inserting subject to subsection (d), after for a fiscal

			 year,.

						

					(3)

					Additional conforming amendments

					

						(A)

						No cost-sharing for pregnancy-related benefits

						Section 2103(e)(2) of the

			 Social Security Act (42 U.S.C.

			 1397cc(e)(2)) is amended—

						

							(i)

							in the heading, by inserting

			 

									or pregnancy-related

			 services

								 after 

									preventive

			 services

								; and

						

							(ii)

							by inserting before the

			 period at the end the following: or for pregnancy-related

			 services.

						

						(B)

						No waiting period

						Section 2102(b)(1)(B) (42

			 U.S.C. 1397bb(b)(1)(B)) is amended—

						

							(i)

							in clause (i), by striking

			 , and at the end and inserting a semicolon;

						

							(ii)

							in clause (ii), by striking

			 the period at the end and inserting ; and; and

						

							(iii)

							by adding at the end the

			 following new clause:

							

								

									(iii)

									may not apply a waiting

				period (including a waiting period to carry out paragraph (3)(C)) in the case

				of a targeted low-income pregnant woman.

								.

						

				(c)

				Authority for States that provide medicaid or SCHIP coverage

			 for pregnant women with income above 185 percent of the poverty line to use

			 portion of SCHIP funds for medicaid expenditures

				Section 2105(g) of the

			 Social Security Act (42 U.S.C.

			 1397ee(g)) is amended—

				

					(1)

					in the subsection heading, by

			 inserting 

							and Certain

			 Pregnancy Coverage Expansion States

						 after 

							Qualifying

			 States

						;

				

					(2)

					by adding at the end the

			 following:

					

						

							(4)

							Special authority for certain pregnancy coverage expansion

				states

							

								(A)

								In general

								In the case of a State

				that, as of the date of enactment of the Prevent Prematurity and Improve Child

				Health Act of 2005, has an income eligibility standard under title XIX or this

				title (under section 1902(a)(10)(A) or under a statewide waiver in effect under

				section 1115 with respect to title XIX or this title) that is at least 185

				percent of the poverty line with respect to pregnant women, the State may elect

				to use not more than 20 percent of any allotment under section 2104 for any

				fiscal year (insofar as it is available under any subsection of such section)

				for payments under title XIX in accordance with subparagraph (B), instead of

				for expenditures under this title.

							

								(B)

								Payments to states

								

									(i)

									In general

									In the case of a State

				described in subparagraph (A) that has elected the option described in that

				subparagraph, subject to the availability of funds under such subparagraph and,

				if applicable, paragraph (1)(A), with respect to the State, the Secretary shall

				pay the State an amount each quarter equal to the additional amount that would

				have been paid to the State under title XIX with respect to expenditures

				described in clause (ii) if the enhanced FMAP (as determined under subsection

				(b)) had been substituted for the Federal medical assistance percentage (as

				defined in section 1905(b)).

								

									(ii)

									Expenditures described

									For purposes of this

				subparagraph, the expenditures described in this clause are expenditures, made

				after the date of the enactment of this paragraph and during the period in

				which funds are available to the State for use under subparagraph (A), for

				medical assistance under title XIX for pregnant women whose family income is at

				least 185 percent of the poverty line.

								

									(iii)

									No impact on determination of budget neutrality for

				waivers

									In the case of a State

				described in subparagraph (A) that uses amounts paid under this paragraph for

				expenditures described in clause (ii) that are incurred under a waiver approved

				for the State, any budget neutrality determinations with respect to such waiver

				shall be determined without regard to such amounts paid.

								; and

				

					(3)

					in paragraph (3), by striking

			 and (2) and inserting (2), and (4).

				

				(d)

				Other amendments to medicaid

				

					(1)

					Eligibility of a newborn

					Section 1902(e)(4) of the

			 Social Security Act (42 U.S.C.

			 1396a(e)(4)) is amended in the first sentence by striking so long as the

			 child is a member of the woman’s household and the woman remains (or would

			 remain if pregnant) eligible for such assistance.

				

					(2)

					Application of qualified entities to presumptive eligibility

			 for pregnant women under medicaid

					Section 1920(b) of the

			 Social Security Act (42 U.S.C.

			 1396r–1(b)) is amended by adding after paragraph (2) the following flush

			 sentence:

					

						The term

				qualified provider includes a qualified entity as defined in

				section 1920A(b)(3)..

				

				(e)

				Effective date

				The amendments made by this

			 section apply to items and services furnished on or after October 1, 2005,

			 without regard to whether regulations implementing such amendments have been

			 promulgated.

			

			3.

			Optional coverage of legal immigrants under the medicaid

			 program and SCHIP

			

				(a)

				Medicaid program

				Section 1903(v) of the

			 Social Security Act (42 U.S.C.

			 1396b(v)) is amended—

				

					(1)

					in paragraph (1), by striking

			 paragraph (2) and inserting paragraphs (2) and

			 (4); and

				

					(2)

					by adding at the end the

			 following new paragraph:

					

						

							(4)

							(A)

								A State may elect (in a

				plan amendment under this title) to provide medical assistance under this title

				for aliens who are lawfully residing in the United States (including battered

				aliens described in section 431(c) of the Personal Responsibility and Work

				Opportunity Reconciliation Act of 1996) and who are otherwise eligible for such

				assistance, within any of the following eligibility categories:

								

									(i)

									Pregnant women

									Women during pregnancy (and

				during the 60-day period beginning on the last day of the pregnancy).

								

									(ii)

									Children

									Children (as defined under

				such plan), including optional targeted low-income children described in

				section 1905(u)(2)(B).

								

								(B)

								(i)

									In the case of a State that

				has elected to provide medical assistance to a category of aliens under

				subparagraph (A), no debt shall accrue under an affidavit of support against

				any sponsor of such an alien on the basis of provision of assistance to such

				category and the cost of such assistance shall not be considered as an

				unreimbursed cost.

								

									(ii)

									The provisions of sections

				401(a), 402(b), 403, and 421 of the Personal Responsibility and Work

				Opportunity Reconciliation Act of 1996 shall not apply to a State that makes an

				election under subparagraph (A).

								.

				

				(b)

				Title XXI

				

				Section 2107(e)(1) of the

			 Social Security Act (42 U.S.C.

			 1397gg(e)(1)) is amended by adding at the end the following new

			 subparagraph:

				

					

						(E)

						Section 1903(v)(4)

				(relating to optional coverage of permanent resident alien pregnant women and

				children), but only with respect to an eligibility category under this title,

				if the same eligibility category has been elected under such section for

				purposes of title XIX.

					.

			

				(c)

				Effective date

				The amendments made by this

			 section take effect on October 1, 2005, and apply to medical assistance and

			 child health assistance furnished on or after such date.

			

			4.

			Promoting cessation of tobacco use under the medicaid

			 program

			

				(a)

				Dropping exception from medicaid prescription drug coverage for

			 tobacco cessation medications

				Section 1927(d)(2) of the

			 Social Security Act (42 U.S.C.

			 1396r–8(d)(2)) is amended—

				

					(1)

					by striking subparagraph

			 (E);

				

					(2)

					by redesignating

			 subparagraphs (F) through (J) as subparagraphs (E) through (I), respectively;

			 and

				

					(3)

					in subparagraph (F) (as

			 redesignated by paragraph (2)), by inserting before the period at the end the

			 following: , except agents approved by the Food and Drug Administration

			 for purposes of promoting, and when used to promote, tobacco

			 cessation.

				

				(b)

				Requiring coverage of tobacco cessation counseling services for

			 pregnant women

				Section 1905 of the

			 Social Security Act (42 U.S.C.

			 1396d(a)(4)) is amended—

				

					(1)

					in subsection (a)(4)—

					

						(A)

						by striking

			 and before (C); and

					

						(B)

						by inserting before the

			 semicolon at the end the following new subparagraph: ; and (D)

			 counseling for cessation of tobacco use (as defined in subsection (y)) for

			 pregnant women; and

					

					(2)

					by adding at the end the

			 following:

					

						

							(y)

							(1)

								For purposes of this title,

				the term counseling for cessation of tobacco use means therapy and

				counseling for cessation of tobacco use for pregnant women who use tobacco

				products or who are being treated for tobacco use that is furnished—

								

									(A)

									by or under the supervision

				of a physician; or

								

									(B)

									by any other health care

				professional who—

									

										(i)

										is legally authorized to

				furnish such services under State law (or the State regulatory mechanism

				provided by State law) of the State in which the services are furnished;

				and

									

										(ii)

										is authorized to receive

				payment for other services under this title or is designated by the Secretary

				for this purpose.

									

								(2)

								Subject to paragraph (3),

				such term is limited to—

								

									(A)

									therapy and counseling

				services recommended in Treating Tobacco Use and Dependence: A Clinical

				Practice Guideline, published by the Public Health Service in June

				2000, or any subsequent modification of such Guideline; and

								

									(B)

									such other therapy and

				counseling services that the Secretary recognizes to be effective.

								

								(3)

								Such term shall not include

				coverage for drugs or biologicals that are not otherwise covered under this

				title.

							.

				

				(c)

				Removal of Cost-Sharing for tobacco cessation counseling

			 services for pregnant women

				Section 1916 of the

			 Social Security Act (42 U.S.C. 1396o)

			 is amended in each of subsections (a)(2)(B) and (b)(2)(B) by inserting ,

			 and counseling for cessation of tobacco use (as defined in section

			 1905(y)) after complicate the pregnancy.

			

				(d)

				Effective date

				The amendments made by this

			 section shall apply to services furnished on or after the date that is 1 year

			 after the date of enactment of this Act.

			

			5.

			Promoting cessation of tobacco use under the maternal and child

			 health services block grant program

			

				(a)

				Quality maternal and child health services include tobacco

			 cessation counseling and medications

				

					(1)

					In general

					Section 501 of the

			 Social Security Act (42 U.S.C. 701) is

			 amended by adding at the end the following new subsection:

					

						

							(c)

							For purposes of this title,

				counseling for cessation of tobacco use (as defined in section 1905(y)), drugs

				and biologicals used to promote smoking cessation, and the inclusion of

				antitobacco messages in health promotion counseling shall be considered to be

				part of quality maternal and child health services.

						.

				

					(2)

					Effective date

					The amendment made by

			 paragraph (1) shall take effect on the date that is 1 year after the date of

			 enactment of this Act.

				

				(b)

				Evaluation of national core performance measures

				

					(1)

					In general

					The Administrator of the

			 Health Resources and Services Administration shall assess the current national

			 core performance measures and national core outcome measures utilized under the

			 Maternal and Child Health Block Grant under title V of the

			 Social Security Act (42 U.S.C. 701 et

			 seq.) for purposes of expanding such measures to include some of the known

			 causes of low birth weight and prematurity, including the percentage of infants

			 born to pregnant women who smoked during pregnancy.

				

					(2)

					Report

					Not later than 1 year after

			 the date of enactment of this Act, the Administrator of the Health Resources

			 and Services Administration shall submit to the appropriate committees of

			 Congress a report concerning the results of the evaluation conducted under

			 paragraph (1).

				

			6.

			State option to provide family planning services and supplies

			 to individuals with incomes that do not exceed a State’s income eligibility

			 level for medical assistance

			

				(a)

				In general

				Title XIX of the

			 Social Security Act (42 U.S.C. 1396 et

			 seq.) is amended—

				

					(1)

					by redesignating section 1936

			 as section 1937; and

				

					(2)

					by inserting after section

			 1935 the following new section:

					

						

							1935.

							State option to provide family planning services and

		  supplies(a)

								In general

								Subject to subsections (b)

				and (c), a State may elect (through a State plan amendment) to make medical

				assistance described in section 1905(a)(4)(C) available to any individual whose

				family income does not exceed the greater of—

								

									(1)

									185 percent of the income

				official poverty line (as defined by the Office of Management and Budget, and

				revised annually in accordance with section 673(2) of the Omnibus Budget

				Reconciliation Act of 1981) applicable to a family of the size involved;

				or

								

									(2)

									the eligibility income

				level (expressed as a percentage of such poverty line) that has been specified

				under a waiver authorized by the Secretary or under section 1902(r)(2)), as of

				October 1, 2005, for an individual to be eligible for medical assistance under

				the State plan.

								

								(b)

								Comparability

								Medical assistance

				described in section 1905(a)(4)(C) that is made available under a State plan

				amendment under subsection (a) shall—

								

									(1)

									not be less in amount,

				duration, or scope than the medical assistance described in that section that

				is made available to any other individual under the State plan; and

								

									(2)

									be provided in accordance

				with the restrictions on deductions, cost sharing, or similar charges imposed

				under section 1916(a)(2)(D).

								

								(c)

								Option To extend coverage during a Post-Eligibility

				period

								

									(1)

									Initial period

									A State plan amendment made

				under subsection (a) may provide that any individual who was receiving medical

				assistance described in section 1905(a)(4)(C) as a result of such amendment,

				and who becomes ineligible for such assistance because of hours of, or income

				from, employment, may remain eligible for such medical assistance through the

				end of the 6-month period that begins on the first day the individual becomes

				so ineligible.

								

									(2)

									Additional extension

									A State plan amendment made

				under subsection (a) may provide that any individual who has received medical

				assistance described in section 1905(a)(4)(C) during the entire 6-month period

				described in paragraph (1) may be extended coverage for such assistance for a

				succeeding 6-month period.

								.

				

				(b)

				Effective date

				The amendments made by

			 subsection (a) apply to medical assistance provided on and after October 1,

			 2005.

			

			7.

			State option to extend the postpartum period for provision of

			 family planning services and supplies

			

				(a)

				In general

				Section 1902(e)(5) of the

			 Social Security Act (42 U.S.C.

			 1396a(e)(5)) is amended—

				

					(1)

					by striking eligible

			 under the plan, as though and inserting

					

						eligible under the

			 plan—

							(A)

							as though

						;

				

					(2)

					by striking the period and

			 inserting ; and; and

				

					(3)

					by adding at the end the

			 following new subparagraph:

					

						

							(B)

							for medical assistance

				described in section 1905(a)(4)(C) for so long as the family income of such

				woman does not exceed the maximum income level established by the State for the

				woman to be eligible for medical assistance under the State plan (as a result

				of pregnancy or otherwise).

						.

				

				(b)

				Effective date

				The amendments made by

			 subsection (a) apply to medical assistance provided on and after October 1,

			 2005.

			

			8.

			State option to provide wrap-around SCHIP coverage to children

			 who have other health coverage

			

				(a)

				In general

				

					(1)

					SCHIP

					

						(A)

						State option to provide wrap-around coverage

						Section 2110(b) of the

			 Social Security Act (42 U.S.C.

			 1397jj(b)) is amended—

						

							(i)

							in paragraph (1)(C), by

			 inserting , subject to paragraph (5), after under title

			 XIX or; and

						

							(ii)

							by adding at the end the

			 following:

							

								

									(5)

									State option to provide wrap-around coverage

									

										(A)

										In general

										A State may waive the

				requirement of paragraph (1)(C) that a targeted low-income child may not be

				covered under a group health plan or under health insurance coverage if the

				State satisfies the conditions described in subsection (c)(8). The State may

				waive such requirement in order to provide—

										

											(i)

											services for a child with

				special health care needs; or

										

											(ii)

											all services.

										

										(B)

										Authority to limit income eligibility

										In waiving such

				requirement, a State may limit the application of the waiver to children whose

				family income does not exceed a level specified by the State, so long as the

				level so specified does not exceed the maximum income level otherwise

				established for other children under the State child health plan.

									.

						

						(B)

						Conditions described

						Section 2105(c) of the

			 Social Security Act (42 U.S.C.

			 1397ee(c)) is amended by adding at the end the following:

						

							

								(8)

								Conditions for provision of wrap-around coverage

								For purposes of section

				2110(b)(5), the conditions described in this paragraph are the

				following:

								

									(A)

									Income eligibility

									The State child health plan

				(whether implemented under title XIX or this title)—

									

										(i)

										has the highest income

				eligibility standard permitted under this title as of January 1, 2005;

									

										(ii)

										subject to subparagraph

				(B), does not limit the acceptance of applications for children; and

									

										(iii)

										provides benefits to all

				children in the State who apply for and meet eligibility standards.

									

									(B)

									No waiting list imposed

									With respect to children

				whose family income is at or below 200 percent of the poverty line, the State

				does not impose any numerical limitation, waiting list, or similar limitation

				on the eligibility of such children for child health assistance under such

				State plan.

								

									(C)

									No more favorable treatment

									The State child health plan

				may not provide more favorable coverage of dental services to the children

				covered under section 2110(b)(5) than to children otherwise covered under this

				title.

								.

					

						(C)

						State option to waive waiting period

						Section 2102(b)(1)(B) of the

			 Social Security Act (42 U.S.C.

			 1397bb(b)(1)(B)), as amended by section 2(b)(3)(B), is amended—

						

							(i)

							in clause (ii), by striking

			 , and at the end and inserting a semicolon;

						

							(ii)

							in clause (iii), by striking

			 the period at the end and inserting ; and; and

						

							(iii)

							by adding at the end the

			 following new clause:

							

								

									(iv)

									at State option, may not

				apply a waiting period in the case of a child described in section 2110(b)(5),

				if the State satisfies the requirements of section 2105(c)(8).

								.

						

					(2)

					Application of enhanced match under medicaid

					Section 1905 of the

			 Social Security Act (42 U.S.C. 1396d),

			 as amended by section 2(a)(2), is amended—

					

						(A)

						in subsection (b), in the

			 fourth sentence, by striking or (u)(4) and inserting

			 (u)(4), or (u)(5); and

					

						(B)

						in subsection (u)—

						

							(i)

							by redesignating paragraph

			 (5) as paragraph (6); and

						

							(ii)

							by inserting after paragraph

			 (4) the following:

							

								

									(5)

									For purposes of subsection

				(b), the expenditures described in this paragraph are expenditures for items

				and services for children described in section 2110(b)(5), but only in the case

				of a State that satisfies the requirements of section 2105(c)(8).

								.

						

					(3)

					Application of secondary payor provisions

					Section 2107(e)(1) of the

			 Social Security Act (42 U.S.C.

			 1397gg(e)(1)), as amended by section 3(b), is amended by adding at the end the

			 following:

					

						

							(F)

							Section 1902(a)(25)

				(relating to coordination of benefits and secondary payor provisions) with

				respect to children covered under a waiver described in section

				2110(b)(5).

						.

				

				(b)

				Effective date

				The amendments made by

			 subsection (a) shall take effect on January 1, 2005, and shall apply to child

			 health assistance and medical assistance provided on or after that date.

			

